Spencer, J.
The petition does not set forth the performance of any services which are not in the regular course of official duty — levying an attachment, and taking possession of the property — a duty the compensation for which ought to be provided for in the regular fee bill, or as part of the costs of the suit. There is no averment of a special engage-' ment on the part of the defendant to pay for these services. They may have been done for the benefit of the present defendant, or for both parties; but this would not authorize the sheriff to make a special claim, irrespective of an express promise to pay. The sheriff’ would, ordinarly, be supposed to be compensated for his trouble and expense from the fees which result in the execution, or other fees accruing in the progress of the case. Oases may arise where this officer would not get full compensation for his trouble by anything provided for in the fee bill; yet this is one of the chances the sheriff must take in the performance of his duty. If it happens occasionally that he performs a service for which no adequate compensation is made, the equivalent is found in other cases in which he is amply provided for. The petition does not make out a case.
Demurrer sustained.